Citation Nr: 1752193	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an in-service head injury, to include a ruptured right eardrum, headaches, cerebral aneurysm, hearing loss, and tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2015, the Veteran appeared at a hearing before a Decision Review Officer (DRO), and in August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.
 
In February 2011, the Veteran submitted a claim for service connection for "ruptured ear drum secondary to trauma" and "brain condition secondary to trauma," which the RO characterized as separate claims of service connection for the following: (1) ruptured eardrums with bleeding in ears, (2) aneurysm, and (3) bilateral hearing loss.  See March 2012 Rating Decision.  Following the RO's March 2012 denial of the noted claims, the Veteran indicated that he only wished to appeal the denial of claims related to his head injury.  See March 2012 Notice of Disagreement.  In light of the evidence of record and viewing the evidence of record in the light most favorable to the Veteran, the Board has recharacterized the present issue as a matter concerning the Veteran's entitlement to service connection for residuals of an in-service head injury, to include a ruptured right eardrum, headaches, cerebral aneurysm, hearing loss, and tinnitus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During his August 2017 Board hearing, the Veteran testified that he fell out of the rear of a moving pickup truck during service in 1964, he experienced dizziness and bleeding out of his ears immediately after the accident, and he was hospitalized as a result.  He reported that he had minor headaches upon discharge and took medication to treat his condition, but clinicians always treated him for "sinus headaches."  In 1995, he had a terrible headache and could not move his neck, at which time a neurologist discovered an aneurysm and he underwent a left frontal craniotomy for mid cerebral aneurysm in January 1995.

According to the Veteran, the doctor who performed the craniotomy informed the Veteran that he probably had the aneurysm for a long time, as it was calcified, and also informed the Veteran that internal bleeding causes headaches.  See April 2013 VA examination report.  During his October 2015 DRO Hearing, the Veteran testified that his headaches resolved after his aneurysm and he has not had one since 1995.  Additionally, he testified that the doctor who performed the 1995 operation reported that his aneurysm could have been caused by a fall and the Veteran asserted that he may have sustained a "contrecoup" injury, or injury resulting from a blow on another site, during service.  See Dorland's Illustrated Medical Dictionary 410 (32nd ed. 2012).  More specifically, the Veteran and his representative asserted that "if you have head trauma to one side of your head, the brain . . . goes in the opposite direction and you [may] incur injury to the other side of the brain" and damage your front lobe, which was the site of the Veteran's aneurysm.  See October 2015 DRO Hearing Transcript, p. 5-6.

Consistent with the Veteran's reports, the record shows that he struck his head when he fell from a truck and was treated for traumatic rupture of the right eardrum in May 1964.  See May 1964 Clinical Record Cover Sheet, Walson Army Hospital.  There was no evidence of fracture and he was discharged to duty a few days later.  The Veteran did not report any ongoing head or ear problems upon discharge.

Records related to the Veteran's January 1995 surgery indicate that the Veteran had severe pain from a sudden headache about six to seven days prior to surgery and workup revealed subarachnoid hemorrhage and an aneurysm, which was confirmed with arteriography.

Upon examination in April 2013, it was noted that the Veteran has never had a traumatic brain injury (TBI) and that his current claim includes consideration of traumatic head injury residuals such as cerebral aneurysm, headaches, ruptured eardrums, hearing loss, and tinnitus.

The April 2013 examiner opined that the Veteran's claimed traumatic rupture of the right eardrum was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, and explained that the Veteran was treated while in active duty for trauma sustained when he fell from a truck and struck his head against the floor, with diagnosis of a traumatic rupture of the right eardrum.  He had normal X-rays of the mastoid, skill, and petrous bones, and was hospitalized for two days and treated with rest, Actifed, and dressings to right ear due to bleeding.  The examiner reported that the Veteran was discharged without complications, there is no evidence of left tympanic membrane rupture on the hospital report of the injury, and there is no evidence of left ear trauma, ruptured tympanic membrane, or any left ear problems in the Veteran's STRs or at separation.

Although the examiner concluded that the traumatic rupture of the Veteran's right eardrum was at least as likely as not incurred in or caused by the claimed in-service event, review of the record reveals that VA has not adequately identified the current residuals of the Veteran's ruptured right eardrum.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  Additionally, VA has not obtained a medical opinion that addresses whether the Veteran's ruptured right eardrum is related to his hearing loss, tinnitus, and cerebral aneurysm or any current residuals of his cerebral aneurysm.  As per the Veteran's testimony, the Board notes that the Veteran no longer experiences headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All outstanding VA treatment records and any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Schedule the Veteran for an examination by an appropriate clinician.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

   (a) Identify all residuals of the Veteran's in-service right ear injury that have been diagnosed during the course of the Veteran's appeal (since February 2011), to include residuals of ruptured right eardrum, headaches, cerebral aneurysm or residuals of cerebral aneurysm, hearing loss, and tinnitus.  In doing so, identify the specific residuals of the Veteran's ruptured right eardrum that have been present during the course of the appeal (since February 2011).

   (b) Provide a medical opinion as to whether it is at least as likely as not that any of the conditions identified in (a) are related to and/or had their onset during the Veteran's period of active service.

   (c) Provide a medical opinion as to whether it is at least as likely as not that the Veteran's ruptured right eardrum caused or aggravated any of the other conditions identified in (a), to include headaches, cerebral aneurysm or residuals of cerebral aneurysm, hearing loss, and tinnitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation of any identified condition by the ruptured right eardrum is found, the examiner must attempt to establish a baseline level of severity of the identified condition prior to aggravation by the ruptured right eardrum.  

   (d) Discuss reports by the Veteran that the neurologist who operated on the Veteran in 1995 indicated that his aneurysm could have been caused by a fall and the Veteran's assertion that he may have sustained a "contrecoup" injury during service that caused his claimed disability.  

The examiner must provide a complete rationale for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disability.

3.  Readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

